 

Exhibit 10.30

AMENDMENT NO. 2

TO

10% SENIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT
AND EVERY

10% SENIOR SECURED CONVERTIBLE NOTE

DUE AUGUST 15, 2018 ISSUED THEREUNDER

MoSys, Inc., a Delaware corporation (the “Company”), Ingalls & Snyder LLC as
agent (“Purchasers’ Agent”) for all Purchasers of Notes pursuant to the 10%
Senior Secured Convertible Note Purchase Agreement dated as of March 14, 2016
(the “Agreement”), and Ingalls & Snyder Value Partners, L.P., the Holder of the
Majority-in-Interest of the Notes, which were amended as of February 18, 2018,
agree to amend the Agreement and the Notes further as provided in this
instrument (this “Amendment”).

On September 13, 2018, the Company entered into a Memorandum of Understanding
for Modification of the Notes (the “MOU”) with the purchasers’ agent and the
holder of a majority-in-interest of such notes under the Purchase Agreement,
which provided that the total amount of indebtedness outstanding under the Notes
and the Purchase Agreement is fixed at $10,036,141; the Company will use
one-half of the gross proceeds from the offering described in the prospectus
contained in the Company’s registration statement on Form S-1, registration
number 333-225193 (the “Offering”) on the closing date of the Offering to repay
a portion of indebtedness subject to the Notes, and the Holders of the Notes
will be purchasing simultaneously at the closing of the Offering an amount of
the common units and/or pre-funded units being offered by us with a total
purchase price equal to one-third of the gross proceeds of the offering
(including the amount so invested by holders); the Agreement and the Notes will
be amended to provide that the remaining balance of any indebtedness subject to
the Notes will be due August 15, 2023; and the conversion price of the Notes
will be reduced from $4.25 per share to 115% of the price of a common stock unit
sold in the Offering, or if Nasdaq Listing Rule 5635(d) is applicable to this
Amendment specified in this paragraph 3, to a price equal to the greater of (x)
market value on the date of such amendment and (y) book value per share of
common stock, as such italicized terms are defined for purposes of such Listing
Rule.  

 

Pursuant to Sections 11.1 and 12.4 of the Agreement, this Amendment is signed by
Purchasers’ Agent for and on behalf of all Purchasers and Holders of Notes, and
is effective and binding on all Purchasers and Holders as of October 2, 2018.

 

All capitalized terms defined in the Purchase Agreement have the same meanings
when used in this Amendment.

A.        The following provisions of the Agreement and/or the Notes are amended
as of October 2, 2018 to read as set forth below:

Under DEFINITIONS, Section 1 of the Agreement,

1.20 “Maturity Date” means August 15, 2023;

 

4839-5300-4405.v1

--------------------------------------------------------------------------------

 

 

Because Nasdaq Listing Rule 5635(d) applies to this Amendment, under OPTIONAL
CONVERSION, Paragraph 7, of each of the Notes,

A. The Holder, at the Holder’s sole option, may convert the principal amount of
this Note (or any portion thereof equal to $100,000 or any integral multiple of
$100,000 in excess thereof) into Shares, and/or such other consideration as
provided in Section 4 of the Purchase Agreement, at any time prior to the close
of business on the last Business Day prior to the Maturity Date, at the
Applicable Conversion Price (which is the Conversion Price as adjusted from time
to time in accordance with the Purchase Agreement) in effect on the Conversion
Date; provided, however, that if such Note is submitted or presented for
purchase pursuant to Section 3.1 of the Purchase Agreement, such conversion
right shall terminate at the close of business on the Business Day immediately
preceding the Fundamental Change Repurchase Date for such Note, or such earlier
date as the Holder presents such Note for repurchase (unless the Company shall
default in making the Fundamental Change Repurchase Price payment when due, as
the case may be, in which case the conversion right shall terminate at the close
of business on the date such default is cured and such Note is redeemed or
purchased as the case may be).  The Conversion Price is $0.5717 per Share, and
the Conversion Rate is one Share per $0.5717 principal amount of Note.  The
Conversion Price and the Conversion Rate are subject to adjustment as provided
in the Purchase Agreement.  All accrued and unpaid interest on the Note through
the Business Day immediately preceding the Conversion Date shall be paid in
accordance with Paragraph 2, provided that if the Company elected to pay the
interest with the issuance of a new Note thereof, the full amount thereof shall
be converted into additional Shares as Note principal. Upon surrender of this
Note for conversion and timely delivery to the Company of the Holder’s
conversion notice (which may be submitted on Holder’s behalf by Purchaser’s
Agent), the Company will issue, or will cause its transfer agent to issue, the
Shares to the Holder on the requested Conversion Date. No fractional Shares will
be issued upon conversion; in lieu thereof, an amount will be paid in cash based
upon the Closing Sale Price of the Common Stock on the Trading Day immediately
prior to the Conversion Date. The Shares when issued may be represented by book
entry, or by certificates if so requested by Holder.

B.        Purchasers’ Agent and the Holder of the Majority-in-Interest of the
Notes agree that neither they nor any other Holder of a Note will  purchase
securities in the Offering or acquire shares of common stock of the Company,
including currently exercisable rights to acquire such stock if that will cause
any such Holder, or any group of which the Holder is a part, have beneficial
ownership of more than 19.9% of the number of shares of common stock of the

2

4839-5300-4405.v1

--------------------------------------------------------------------------------

 

Company outstanding as of the date of this Amendment. For purposes of this
paragraph B., the existence of a “group” and “beneficial ownership” shall be
determined in accordance with the provisions of SEC Rule 13d-3 and Rule 13d-5.

C.        All provisions of the Agreement and the Notes as amended through the
date immediately preceding the date of this Amendment shall remain in effect as
written, except as modified by this Amendment.  The provisions of Section 12 of
the Agreement (12.1-12.10) are incorporated by reference into this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the day and year first above written.

 

COMPANY:

 

MOSYS, INC.

 

 

 

 

By:

 

/s/ James Sullivan

 

 

Name:

 

James Sullivan

 

 

Title:

 

CFO

 

 

 

 

 

PURCHASERS’ AGENT:

INGALLS & SNYDER LLC

 

 

 

 

By:

 

/s/ Thomas O. Boucher Jr

 

 

Name:

 

Thomas O. Boucher Jr

 

 

Title:

 

Ingalls & Snyder LLC Manager

 

 

 

 

 

HOLDER(S) OF A MAJORITY-IN-INTEREST OF THE NOTES

Per attached counterpart Holder signature page(s)

 

 

 

3

4839-5300-4405.v1

--------------------------------------------------------------------------------

 

 

MoSys, Inc.

Amendment No. 2 to 10% Senior Secured Convertible Note Purchase Agreement

And every 10% Senior Secured Convertible Note

Due August 15, 2018 Issued Thereunder

 

Holder Signature Page

The undersigned Holder(s) of a Majority-in-Interest of the Notes hereby
execute(s) this Amendment as of the Effective Date specified therein and
agree(s) to be bound by the same.

Instructions:  Please sign where indicated below and complete the information
requested as the bottom of the page regarding your investment.

 

(Individual Holders sign below)

 

(Entities sign below)

 

 

 

 

 

 

Exact Legal Name

 

 

 

of Entity:

Ingalls & Snyder Value Partners LP

Print Holder’s name below:

 

 

 

 

 

By:

Thomas O. Boucher Jr.

 

 

 

 

 

 

 

Print name of authorized signature below:

 

 

 

 

Thomas O. Boucher Jr.

 

 

 

 

Title:

 

Ingalls & Snyder Value Partners, LP General Partner

Address to which

 

 

 

 

notices may be sent

 

 

Address to which

 

to Holder:

 

 

notices may be sent

 

 

 

 

to Holder:

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

Email:

 

 

 

 

Tax ID Number:

 

 

 

 

 

4839-5300-4405.v1